     Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 1 of 38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MACQUAN FASHAW,

                          Petitioner,                    17 Civ. 7328 (KPF)

                       -v.-                           OPINION AND ORDER
                                                     ADOPTING REPORT AND
 THOMAS GRIFFIN,                                       RECOMMENDATION
                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      Pending before the Court is the August 25, 2020 Report and

Recommendation from United States Magistrate Barbara Moses (the “Report”

(Dkt. #19), attached), addressing Petitioner Macquan Fashaw’s petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254. Judge Moses

recommends that Fashaw’s petition (the “Petition”) be dismissed in its entirety.

      The Court has examined the Report and notes that no party has objected

within the fourteen-day period from its service, as provided by 28 U.S.C.

§ 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure. For the

reasons set forth below, the Court finds no error in the Report and adopts it in

its entirety.

                                 BACKGROUND

      The relevant facts underlying this action are set forth in the Report, and

the Court assumes familiarity with them. A brief overview is set forth herein,

drawing from the recitation of the facts in the Report (see Report 2-11), as well

as from entries in the public docket.
     Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 2 of 38




      On February 24, 2011, Fashaw was arrested in connection with the

February 14, 2011 assault and robbery of Nathalio Peguero. (Report 3-4).

Prior to Fashaw’s arrest, Peguero had identified him as his assailant from a

photo array shown to him in the hospital while he recovered from gunshot

wounds sustained during the assault. (Id. at 3). Detectives and officers from

the New York City Police Department (the “NYPD”) subsequently came to the

home of Fashaw’s father, and proceeded to take Fashaw into custody upon

hearing a “loud noise, like a boom,” from a bedroom in which Fashaw’s father

confirmed Fashaw was located. (Id.). The officers did not have a warrant for

Fashaw’s arrest. (Id.).

      In the hours after Fashaw’s arrest, he was twice read his Miranda rights,

and twice waived them before making statements to an NYPD officer and to an

Assistant District Attorney about his whereabouts on the night of the robbery.

(Report 3-4). The same day, Peguero identified Fashaw in a lineup. (Id. at 4).

      Fashaw later moved to suppress statements that he made to the police

and the prosecutor, and on April 16 and 18, 2012, Justice Renee White of the

New York County Supreme Court conducted a hearing on Fashaw’s motions to

determine whether Fashaw’s statements should be suppressed as the

unattenuated fruits of an unlawful arrest under Payton v. New York, 445 U.S.

573 (1980). (Report 4). At the conclusion of the hearing, and following

testimony from certain of the officers involved in Fashaw’s arrest and

interviews, Justice White denied Fashaw’s motion. (Id. at 4-5). On April 18

and 23, 2012, Justice White conducted a hearing pursuant to People v.



                                       2
     Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 3 of 38




Molineux, 168 N.Y. 264 (1901), to determine the admissibility of certain

evidence retrieved from Fashaw’s Facebook account. She ruled admissible

limited portions of Fashaw’s Facebook communications, all of which had been

sent and posted in close proximity to the date of the assault and which, in the

court’s view, were probative of either Fashaw’s identity or his consciousness of

guilt. (Id. at 5-6).

       On April 30, 2012, following a six-day trial in the New York County

Supreme Court and two days of deliberations, 1 a jury found Fashaw guilty of

five counts: one count of assault in the first degree; two counts of robbery in

the first degree; and two counts of criminal possession of a weapon in the

second degree. (Report 8). The jury acquitted Fashaw of attempted murder in

the second degree. (Id.). On May 15, 2012, Fashaw was sentenced to

concurrent prison terms of 18 years and 15 years. (Id. at 8-9).

       Fashaw filed a timely notice of appeal to the Appellate Division, First

Department, presenting four questions:

              Whether evidence that Mr. Fashaw committed the robbery
              and assault was legally insufficient, as a matter of law,
              where, in the absence of physical evidence linking Mr.
              Fashaw to the crimes, the prosecution’s case rest on the
              complainant’s     unreliable      and     uncorroborated


1      The trial included testimony from Peguero in which he identified Fashaw as his
       assailant. (Report 7). Following the completion of the People’s case in chief at trial,
       Fashaw made an oral motion to dismiss the indictment pursuant to N.Y. Crim. Proc.
       Law § 290.10, on the ground that the trial evidence was not legally sufficient to
       establish the offenses charged. Fashaw argued that no physical evidence linked him to
       the crime and no eyewitness testimony other than Peguero’s identified him as the
       assailant; that Peguero’s identification was unreliable because of his poor eyesight and
       his generic description of his assailant as a black male wearing a black hoodie; and that
       Peguero’s first identification was tainted by the police officer who came into his hospital
       room. Justice White denied the motion. (Id. at 7-8).



                                                3
     Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 4 of 38




              identification testimony; alternatively, whether the verdict
              is against the weight of the evidence. . . .

              Whether the introduction of Mr. Fashaw’s Facebook
              entries as evidence of consciousness of guilt, over objection,
              denied Mr. Fashaw his due process right to a fair trial,
              where the alleged nexus between the postings and the
              assailant’s identity was highly speculative and, in any
              event, unduly prejudicial due to the vulgar language and
              irrelevant references to drugs, guns, and racial slurs. . . .

              Whether Mr. Fashaw’s oral and videotaped statement
              should be suppressed as the fruit of an illegal arrest, where
              the suppression court, upon properly determining that Mr.
              Fashaw’s warrantless arrest violated Payton v. New York,
              445 U.S. 573 (1980), erroneously held, over objection, that
              the statements were attenuated from the illegality even
              though both statements occurred as an unbroken chain of
              events mere hours after the illegal arrest. . . .

              Whether Mr. Fashaw’s 18-year sentence is unduly harsh
              and severe, particularly in light of his minor criminal
              history, rehabilitative potential, and significantly lower
              sentencing offer before trial.

(Report 9).

      On December 10, 2015, the Appellate Division rejected each claim on the

merits. (Report 9). Following this decision, Fashaw sought leave to appeal to

the New York Court of Appeals, and was denied such leave on June 24, 2016.

(Id. at 10-11).

      On September 26, 2017, Fashaw filed the instant Petition for habeas

corpus pursuant to 28 U.S.C. § 2254, raising the same four claims he had

asserted on direct appeal. (Dkt. #1 at 1-4; Report 11). The Court granted

Fashaw’s request to proceed in forma pauperis (Dkt. #4; Report 11), and

referred the matter to Magistrate Judge Moses for a report and




                                          4
     Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 5 of 38




recommendation (Dkt. #7; Report 11). On February 27, 2018, Respondent filed

a memorandum of law in opposition to the Petition (Dkt. #10; Report 11), as

well as an answer to the Petition (Dkt. #9; Report 11), the latter of which

enclosed the state court record and trial court transcripts. Respondent argued,

inter alia, that Fashaw’s habeas claims, with one exception, were procedurally

barred because he had not raised them to the New York Court of Appeals.

(Dkt. #10 at 2, 17-18, 29; Report 11).

      On April 24, 2020, Judge Moses ordered Respondent to supplement the

record with a copy of Fashaw’s initial letter to the Clerk of Court of the New

York Court of Appeals. (Dkt. #13; Report 11). In an affidavit and letter dated

May 11, 2020, Respondent reported that he could not produce Fashaw’s initial

letter and on that basis withdrew his argument that Fashaw’s claims were

procedurally barred. (Dkt. #17, 18; Report 11-12).

      On August 25, 2020, Judge Moses issued the Report and recommended

that the Court dismiss the Petition in its entirety. (Report 28). Given both the

incomplete record on whether Fashaw had raised all four of his habeas claims

to the New York Court of Appeals, as well as Fashaw’s pro se status, Judge

Moses recommended that each of his four claims be deemed exhausted to the

extent they were raised to the Appellate Division. (Id. at 14-15). Judge Moses

proceeded to recommend that this Court find that each of Fashaw’s habeas

claims failed under the Antiterrorism and Effective Death Penalty Act’s

deferential standard of review.




                                         5
     Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 6 of 38




      With respect to Fashaw’s claims that the evidence presented at trial was

legally insufficient to establish that he was Peguero’s assailant, 2 Judge Moses

found that Fashaw could not overcome the “doubly deferential standard of

review” required by the Second Circuit, under which a federal court may not

grant the writ of habeas corpus unless it concludes “that no reasonable court

could have held that any reasonable jury could have read the evidence to

establish petitioner’s guilt beyond a reasonable doubt.” (Report 18 (quoting

Garbutt v. Conway, 668 F.3d 79, 81-82 (2d Cir. 2012) (per curiam) (emphases

in original))). Judge Moses determined that the Appellate Division could have

reasonably concluded that Peguero’s identification, together with the

circumstantial evidence in the record related to Fashaw’s Facebook posts and

messages, provided a legally sufficient basis for the jury’s conclusion that

Fashaw was Peguero’s assailant. (Id. at 18-20).

      Judge Moses next considered Fashaw’s second claim that the admission

of his Facebook posts and messages was unduly prejudicial and deprived him

of a fair trial in violation of the Sixth and Fourteenth Amendments, and found

that this claim also failed on the merits. Judge Moses observed that Fashaw

had to demonstrate that the state court’s determinations on the admissibility of

this evidence rose to the level of depriving him of a “fundamentally fair trial.”

(Report 21 (quoting Zarvela v. Artuz, 364 F.3d 415, 418 (2d Cir. 2004) (citation



2     Judge Moses did not consider the merits of Fashaw’s argument that in the alternative,
      his guilty verdict was against the weight of the evidence, noting that Respondent had
      correctly argued that weight-of-the-evidence claims are grounded in state law and are
      not cognizable on federal habeas review. (Dkt. #10 at 15-16; Report 17).



                                             6
     Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 7 of 38




omitted))). As Justice White had conducted a thorough hearing on the

admissibility of Fashaw’s Facebook posts and messages, admitted only those

entries that were close in time to the robbery and that “went to consciousness

of guilt as well as identity,” and provided an appropriate jury instruction,

Judge Moses agreed with the Appellate Division’s holding that this ruling did

not violate New York law. (Id. at 22-23). 3

      Judge Moses also concluded that Fashaw could not obtain habeas relief

on his claim that his oral and videotaped statements made after his arrest

should have been suppressed as the fruit of an illegal arrest, as Fashaw had

not demonstrated that he had been denied “an opportunity for full and fair

litigation of the claim in the state courts.” (Report 24-25 (quoting Applewhite v.

McGinnis, No. 04 Civ. 6153 (PKC) (JCF), 2006 WL 1317016, at *2 (S.D.N.Y.

May 15, 2006) (citation omitted))). Specifically, Judge Moses reasoned that

Fashaw had presented neither of the limited instances in which a court may

review Fourth Amendment claims in habeas proceedings. (Id. at 24-25). 4

Lastly, Judge Moses found that Fashaw’s excessive sentence claim was not a




3     Judge Moses added that even assuming arguendo that the Appellate Division had erred
      in affirming the admission of Fashaw’s Facebook posts and messages, the error was not
      “sufficiently material to provide the basis for conviction or to remove a reasonable doubt
      that would have existed on the record without it.” (Report 23-24 (quoting Smith v.
      Greiner, 117 F. App’x 779, 781 (2d Cir. 2004) (summary order))).
4     Judge Moses found that even were she to reach the merits of Fashaw’s Fourth
      Amendment claim, she would have rejected the claim under the deferential standard
      required under 28 U.S.C. § 2254(d). (Report 26).



                                              7
     Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 8 of 38




cognizable habeas claim as it had been presented to both the Appellate

Division and the Court as a question of state law. (Id. at 27). 5

      Objections to the Report were due on or before September 8, 2020.

(Report 29). Neither party filed objections to the Report.

                                      DISCUSSION

      A court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by a magistrate judge. See 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b); Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989). A court may

also accept those portions of a report to which no specific, written objection is

made, as long as the factual and legal bases supporting the findings are not

clearly erroneous. See Ramirez v. United States, 898 F. Supp. 2d 659, 663

(S.D.N.Y. 2012) (citation omitted). A magistrate judge’s decision is clearly

erroneous only if the district court is “‘left with the definite and firm conviction

that a mistake has been committed.’” Easley v. Cromartie, 532 U.S. 234, 242

(2001) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

“A party’s failure to object to a report and recommendation, after receiving clear

notice of the consequences of such a failure, operates as a waiver of the party’s

right both to object to the report and recommendation and to obtain appellate

review.” Grady v. Conway, No. 11 Civ. 7277 (KPF) (FM), 2015 WL 5008463, at



5     Even had Fashaw articulated a federal basis for his sentence challenge, Judge Moses
      concluded that such a claim would fail because Fashaw’s concurrent sentences were
      within the range prescribed by state law, and accordingly did not present any federal
      constitutional issues. (Report 27-28 (quoting Melendez v. LaValley, 942 F. Supp. 2d
      419, 424 (S.D.N.Y. 2013) (“It is well established that generally when a sentence falls
      within the range prescribed by state law, the length of the sentence may not be raised
      as a basis for federal habeas relief.”))).



                                             8
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 9 of 38
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 10 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               
MACQUAN FASHAW,
               Petitioner,                            17-CV-7328 (KPF) (BCM)
       -against-                                      REPORT AND RECOMMENDATION
                                                      TO THE HON. KATHERINE POLK
THOMAS GRIFFIN,
                                                      FAILLA
               Respondent.

BARBARA MOSES, United States Magistrate Judge.

       Petitioner Macquan Fashaw, proceeding pro se, seeks a writ of habeas corpus pursuant to

28 U.S.C. § 2254. Fashaw is serving concurrent determinate sentences totaling eighteen years

imprisonment after having been convicted by a jury in New York Supreme Court, New York

County, on May 15, 2012, of one count of assault in the first degree in violation of N.Y. Penal

Law § 120.10; two counts of robbery in the first degree in violation of N.Y. Penal Law § 160.15;

and two counts of criminal possession of a weapon in the second degree in violation of N.Y.

Penal Law § 265.03. See Pet. (Dkt. No. 1) at 1; Fleischman Decl. (Dkt. No. 9) ¶ 1.

       In this action, referred to me for report and recommendation (Dkt. No. 7), petitioner

presses the same four claims he raised on direct appeal to the Appellate Division, First

Department, asserting that: (1) the evidence that petitioner committed the assault and the robbery

was legally insufficient and against the weight of evidence in violation of the Fourteenth

Amendment and comparable provisions of New York law; (2) the admission of petitioner's

Facebook posts and messages was unduly prejudicial in violation of the Sixth and Fourteenth

Amendments, and comparable provisions of New York Law; (3) petitioner's oral and videotaped

statements should have been suppressed as the fruit of an illegal arrest; and (4) petitioner's

concurrent determinate sentence was unduly harsh in light of his minor criminal history, his

rehabilitative potential, and the lower sentencing offer he received prior to trial. Pet. at 2, 4. The
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 11 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 2 of 29




Appellate Division considered and rejected each of these arguments on direct appeal. See People

v. Fashaw, 134 A.D.3d 490, 21 N.Y.S.3d 235 (1st Dep’t 2015).

       For the reasons set forth below, I respectfully recommend that the petition be denied.

I.     BACKGROUND

       A.      Factual Background

       Shortly after 1:00 a.m. on February 14, 2011, Nathalio Peguero was walking toward his

West 105th Street apartment when he noticed that he was being followed by a man, whom he

later identified as petitioner. (Tr. (Dkt. No. 9-3) 6-7, 14.) 1 Peguero twice looked back at the man

and continued on toward his building. (Tr. 6-7.) The man then pushed Peguero from behind and

threatened him at gunpoint, demanding, "[g]ive me everything you got before I pop you." (Tr. 7,

9.) Peguero fought back and tried to wrest away control of the gun. (Tr. 7.) The man shot

Peguero in the abdomen, leaving him wounded on the sidewalk in front of his building. (Tr. 7,

129.) The shooter then took Peguero's cellphone from the sidewalk and fled. (Tr. 13.)

       In the minutes and hours following the assault and robbery, petitioner posted messages on

his Facebook account and corresponded with several other Facebook users. (Tr. 268-76.) At 1:26

a.m., petitioner messaged a Facebook account known as King Smoke, stating that he could not

come to an unspecified neighborhood because it was "hot." (Tr. 272.) Around 2:30 a.m.,

petitioner posted to his own Facebook page: "[s]ometimes I sit and ask myself why the fuck you

do what you do." (Tr. 273.) Several hours later, petitioner messaged the King Smoke account to

apologize for being unable to meet earlier that evening, writing, "My bad. I got in some shit."


1
  "Tr." refers to the transcript of petitioner's trial. (Dkt. No. 9-3 at ECF pages 1-388.) "Hr'g Tr."
refers to the transcript of petitioner's suppression and evidentiary hearings. (Dkt. No. 9-2 at ECF
pages 1-199.) "Sent. Tr." refers to the transcript of petitioner's sentencing proceeding. (Dkt. No.
9-3 at ECF pages 389-400.) "SR" refers to the state court record. (Dkt. No. 9-1.)



                                                 2
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 12 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 3 of 29




(Id.) He added, "Real shit." (Id.) Two days later, another Facebook user messaged petitioner and

warned him to "[s]tay away from the hood for a few days," on account of an individual, "Mike,"

who had been "bagged . . . because of the jack." (Tr. 274.)

       The day after the shooting, Detective Daniel Lapuerta of the New York Police

Department (NYPD) retrieved Peguero's stolen cell phone from a man named Michael Statuto in

the Bronx. (Tr. 60-61, 65-66.) Statuto provided Detective Lapuerta with information tying the

phone to petitioner. (Tr. 66-68.) 2 Detective Lapuerta returned the phone to Peguero in the

hospital, where he was recovering from his gunshot wounds. (Tr. 39-40.) Shortly thereafter,

Peguero was provided a photo array, from which he identified petitioner as his assailant, writing,

"looks like the guy who shot me." (Tr. 40-41.)

       On February 24, 2011, at or around 6:00 a.m., Detectives Lapuerta, DeRosa, and

Prokopez arrived with the NYPD's Violent Felony Apprehension Team to the home of

petitioner's father, McDonald Fashaw (Fashaw Sr.), in Brooklyn. (Hr'g Tr. (Dkt. No. 9-2) 10-11,

32-33.) Fashaw Sr. opened the door and confirmed to the officers that petitioner was inside. (Tr.

33.) The officers entered the "pitch dark" apartment and continued talking to Fashaw Sr. when a

sudden "loud noise, like a boom," sounded from the front bedroom. (Hr'g Tr. 33-35.) Fashaw Sr.

confirmed to Detective Michael DeRosa of the Violent Felony Team that petitioner was in the

front bedroom. (Hr'g. Tr. 10.) Detective DeRosa then proceeded, without a warrant, to handcuff

petitioner and transfer him into Detective Lapuerta's custody. (Hr'g Tr. 11-14, 17.)

       Detective Lapuerta drove petitioner to the 24th Precinct in Manhattan, arriving at or

around 7:40 a.m. (Hr'g Tr. 34, 40.) He brought petitioner to the precinct's interview room, where


2
  Michael Statuto was slated to be a material witness for the prosecution, but refused to testify at
trial. (Tr. 179-85.)



                                                 3
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 13 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 4 of 29




petitioner's handcuffs were removed and he was provided food. (Hr'g Tr. 37.) Detective Lapuerta

then left the room, leaving petitioner alone. (Hr'g. Tr. 36-37.) At or around 8:50 a.m., Detective

Lapuerta returned and read petitioner his Miranda rights. (Hr'g. Tr. 36-37, 40.) Petitioner waived

his Miranda rights and told Detective Lapuerta that, on the night of the robbery, he was

purchasing marijuana in the vicinity of where Peguero was robbed. (Tr. 73-74). Around 1:00

p.m., Peguero identified petitioner in a line-up. (Tr. 73-78.) Petitioner was then removed to the

precinct's cells. (Tr. 69-70, 78-79.) Around 3:30 p.m., petitioner was taken to the Assistant

District Attorney's office, where he was reread his Miranda rights, which he again waived before

going on tape for an interview. (Tr. 79-80, 93-94.)

        B.      Suppression Hearing

        Petitioner moved to suppress statements that he made to the police and to the prosecutor

in the hours following his arrest. On April 16 and 18, 2012, Justice Renee White of the Supreme

Court of New York, New York County, conducted a Payton hearing on petitioner's motions.

(Hr'g Tr. 2-115.) 3 The People called Detectives DeRosa and Lapuerta as witnesses. (Hr'g Tr. 3-

45.) Petitioner did not call any witnesses. Detective DeRosa testified to the sequence of events

following the Apprehension Team's arrival at Fashaw Sr.'s apartment: they entered the apartment

and began speaking with Fashaw Sr. when a loud noise led them to petitioner, whom Detective

DeRosa handcuffed at the scene. (Hr'g Tr. 12-13.) Detective DeRosa testified that he had no

arrest warrant for petitioner. (Hr'g Tr. 14.)

        Detective Lapuerta also testified that he did not communicate with petitioner between the

time of the arrest and petitioner's arrival at the precinct, with the exception of telling petitioner



3
  Through a Payton hearing, a defendant may seek to suppress evidence that was obtained as a
result of an unlawful arrest. See Payton v. New York, 445 U.S. 573 (1980).



                                                 4
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 14 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 5 of 29




that he would be fed. (Hr'g Tr. 34.) He then described petitioner's custody, testifying that

between petitioner's initial detention around 6:50 a.m. and his recorded interview with the

Assistant District Attorney after 3:00 p.m., petitioner was identified in a police line-up, was

twice administered his Miranda rights, and twice waived those rights. (Hr'g Tr. 34-45, 49-54.)

       Petitioner sought to suppress the statements he made after his warrantless arrest on the

grounds that the arrest was unlawful and the statements were insufficiently attenuated from that

arrest. (Hr'g Tr. 90.) Based on the detectives' testimony, the People countered that, even if the

warrantless arrest was a Payton violation, it was not flagrant because petitioner's father never

requested that the police leave his apartment. (Hr'g Tr. 98-99.) The People argued further that the

police reasonably thought that petitioner was trying to flee the apartment and had a reasonable

concern for their safety when they handcuffed him. (Hr'g Tr. 99.)

       At the conclusion of the Payton hearing, Justice White denied petitioner's motion to

suppress the statements he made after his arrest, concluding that the violation was not flagrant

and that, even though the Apprehension Team lacked consent or a warrant to enter Fashaw Sr.'s

apartment, they had sufficient probable cause for petitioner's arrest based on Peguero's

identification of him nine days earlier. (Hr'g Tr. 105-14.) Justice White also found that petitioner

was properly administered his Miranda warnings, and waived those rights. (Hr'g Tr. 111-13.)

She also noted that plaintiff consistently denied "any involvement in the crime." (Hr'g Tr. 112.)

       C.      Admissibility of Evidence

       On April 18 and 23, 2012, Justice White conducted a Molineux hearing as to the

admissibility of evidence retrieved from petitioner's Facebook account. (Hr'g Tr. 122-165; id. at




                                                 5
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 15 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 6 of 29




ECF pages 191-96.) 4 The People argued that petitioner's Facebook activity, conducted under the

username "Maquon Wildboy Grip," contained post-shooting posts and messages that were

sufficiently close in time to the crime to show petitioner's consciousness of guilt, as well as pre-

shooting posts and messages that contained slang references to guns, 5 and could be used to show

his intent to commit a crime with a gun. (Hr'g Tr. 124, 146, 155-65, 173, 181-83.) Petitioner

countered that the People's reliance on ambiguous, non-inculpatory statements comprising street

slang, exchanged with unidentified users who would not be called as witnesses, presented

ambiguities that could not be fairly resolved by a jury. (Hr'g Tr. 143-46, 148.) As to his

references to guns, petitioner argued that the Facebook platform lends itself to exaggerated or

false boasting; that his claims about gun possession could not be corroborated, and that some of

his language was inspired by a rap song, rather than by events in his own life. (Hr'g Tr. 158; id.

at ECF pages 193-94.)

       On April 23, 2012, Justice White ruled admissible limited portions of petitioner's

Facebook communications, all of which were sent or posted in close proximity to the crime and,

in the court's view, tended to show either petitioner's identity or his consciousness of guilt. (Hr'g

Tr. at ECF pages 191-96; see also Tr. 272-75.)




4
 A Molineux hearing is used to determine whether the prosecution can introduce evidence of a
criminal defendant's uncharged crimes or other bad acts to establish motive, intent, the absence
of mistake or accident, a "common scheme or plan," or identity. See People v. Molineux, 168
N.Y. 264, 61 N.E. 286 (1901). The last eight pages of the Molineux hearing, occurring on April
23, 2012, are separately paginated beginning with page 1. To avoid confusion, I refer to those
pages by their ECF page numbers.
5
 For example, on February 13, 2011, petitioner wrote, on Facebook, "I was just at log with my
40." (Hr'g Tr. 156-57.) The People contended that "40" was a reference to a .40 caliber gun.
(Hr'g Tr. 157.)



                                                 6
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 16 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 7 of 29




       D.      Trial

       Petitioner's trial began two days later, on April 25, 2012. (Tr. 1.) The trial spanned six

days, culminating in the jury's verdict on April 30, 2012. (Tr. 381-87.) I summarize only those

portions of the trial record which are relevant to petitioner's habeas claims.

               1.      Identification of Petitioner

       On April 25, 2012, Peguero testified to his identification of petitioner as the assailant.

(Tr. 8-15, 30-42. 46-47.) Peguero described being followed on February 14, 2011, by a dark-

skinned man between 5'7" and 5'8" who wore jeans and a black coat or hoodie. (Tr. 9.) Peguero

could not recall his assailant's other physical characteristics or features. (Tr. 9, 38-39.) Peguero

also testified that he was near-sighted but did not wear glasses. (Tr. 30.) He stated, however, that

the street on which he encountered his assailant was "well lit." (Tr. 9.)

       Peguero testified that the confrontation between the men was brief and violent. (Tr. 9-11.)

As they fought over the gun, Peguero and the assailant were at times facing and at times had

their backs to one another. (Tr. 9-11.) Peguero confirmed that two days after he was shot, he

identified petitioner in a photo array, writing underneath petitioner's photograph: "looks like the

guy that shot me." (Tr. 41.) Peguero also identified petitioner in a police lineup on February 24,

2011, and once again in the courtroom on April 25, 2012. (Tr. 14-15.)

       On April 27, 2012 – after the People completed their case in chief and rested – petitioner

made an oral motion to dismiss the indictment pursuant to N.Y. Crim. Proc. Law. § 290.10 on

the ground that the trial evidence was not legally sufficient to establish the offenses charged. (Tr.

276-78.) Petitioner argued that no physical evidence linked him to the crime and no eyewitness

testimony other than Peguero's identified him as the assailant (id.); that Peguero's identification

was unreliable because of his poor eyesight and his generic description of petitioner as a black

male wearing a black hoodie (Tr. 276); and that Peguero's first identification was tainted by the


                                                  7
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 17 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 8 of 29




police officer who came into petitioner's hospital room "a day after he was shot," first "showing

him . . . the phone that was taken" and "then . . . leading him to believe that someone had been

apprehended for that theft." (Tr. 277-78.) Justice White denied the motion. (Id.)

               2.      Jury Charges and Verdict

       Justice White charged the jury on six counts: attempted murder in the second degree;

assault in the first degree; two counts of robbery in the first degree; and two counts of criminal

possession of a weapon in the second degree. (Tr. 330-45.) Justice White instructed the jurors

that in assessing whether petitioner's Facebook entries constitute consciousness of guilt, they

"must consider whether the conduct has an innocent explanation." (Tr. 321.) With respect to

Peguero's identification testimony, Justice White reminded the jurors that "the main issue in the

trial is the identification of the defendant as the person who committed the crimes charged." (Id.)

She instructed them to consider Peguero's opportunity "during the crime" to have observed his

assailant's physical characteristics, as well as his capacity to "reason and remember" what he

observed. (Tr. 325.) Justice White also advised the jury that "witness' testimony is sufficient to

convict if you believe it beyond a reasonable doubt and if it establishes either standing alone or

with any other evidence, all of the elements of the crimes charged beyond a reasonable doubt."

(Tr. 328.)

       On April 27 and 30, 2012, the jury deliberated. (Tr. 349-81.) On April 30, 2012, the jury

announced its verdict, finding petitioner guilty on all counts except attempted murder in the

second degree. (Tr. 381-87.)

       E.      Sentence

       On May 15, 2012, Justice White sentenced petitioner to concurrent prison terms of (i) 18

years for assault in the first degree and one count of robbery in the first degree, and (ii) 15 years




                                                 8
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 18 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 9 of 29




for one count of robbery in the first degree and two counts of criminal possession of a weapon in

the second degree. (Sent. Tr. 1-12.)

          F.     Direct Appeal

          On May 17, 2012, petitioner timely appealed to the Appellate Division, First Department.

(SR 201.) His brief on appeal presented four questions:

          Whether evidence that Mr. Fashaw committed the robbery and assault was legally
          insufficient, as a matter of law, where, in the absence of physical evidence linking
          Mr. Fashaw to the crimes, the prosecution's case rest on the complainant's
          unreliable and uncorroborated identification testimony; alternatively, whether the
          verdict is against the weight of the evidence. . . .

          Whether the introduction of Mr. Fashaw's Facebook entries as evidence of
          consciousness of guilt, over objection, denied Mr. Fashaw his due process right to
          a fair trial, where the alleged nexus between the postings and the assailant's
          identity was highly speculative and, in any event, unduly prejudicial due to the
          vulgar language and irrelevant references to drugs, guns, and racial slurs. . . .

          Whether Mr. Fashaw's oral and videotaped statement should be suppressed as the
          fruit of an illegal arrest, where the suppression court, upon properly determining
          that Mr. Fashaw's warrantless arrest violated Payton v. New York, 445 U.S. 573
          (1980), erroneously held, over objection, that the statements were attenuated from
          the illegality even though both statements occurred as an unbroken chain of
          events mere hours after the illegal arrest. . . .

          Whether Mr. Fashaw's 18-year sentence is unduly harsh and severe, particularly
          in light of his minor criminal history, rehabilitative potential, and significantly
          lower sentencing offer before trial.

(SR 9.)

          On December 10, 2015, the Appellate Division rejected each claim on the merits. It held

that the verdict "was based on legally sufficient evidence and was not against the weight of the

evidence[.]" Fashaw, 134 A.D. 3d at 491, 21 N.Y.S.3d at 236. It determined that Peguero had

"sufficient opportunity" to identify Petitioner as his assailant, and that the jury could have found

that the remaining evidence corroborated Peguero's testimony. Id. The Appellate Division also

held that the trial court properly admitted entries from petitioner's Facebook account because



                                                   9
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 19 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 10 of 29




"the jury could have reasonably inferred that they made reference to this case, and that they

tended to show a consciousness of guilt," because "[t]here was nothing in the content of these

entries that was unduly prejudicial," and because "the probative value of this evidence

outweighed any prejudicial effect." Id.

       The Appellate Division further held that the record supported the trial court's

determination that petitioner's "oral and videotaped statements were attenuated from any

illegality" despite the officers' Payton violation. Fashaw, 134 A.D.3d at 491, 21 N.Y.S.3d at 236.

It reasoned that "[t]here was an interval of several hours between defendant's arrest and the

interrogation, which was conducted at the precinct after he had been given something to eat and

drink and left alone for a time, and after Miranda warnings were given," and that the officers'

conduct was not flagrant, "because the detectives attempted a peaceful, consensual entry, for

which a warrant is unnecessary, and events ensued that caused them to fear for their safety." Id.

In any event, the Appellate Division noted, "any error in the admission of this evidence was

harmless," id., presumably because petitioner maintained his innocence throughout his

interrogations.

       G.         Application for Leave to the Court of Appeals

       Following the Appellate Division's decision, petitioner sought leave to appeal to the New

York Court of Appeals. (See SR 183-90.) The record in this case contains only the second of two

letters petitioner submitted in connection with his application for leave: a February 16, 2016

letter from his counsel to the Hon. Jenny Rivera, Judge of the New York Court of Appeals. (SR

183-90.) 6 In that letter, petitioner urged that his Payton issue was "leave-worthy," writing, "The



6
 Under the rules of the Court of Appeals, applications for leave to appeal are made by letter
addressed to the Clerk of that court. See N.Y. Ct. of Appeals R. 500.20(a). "After the application



                                                10
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 20 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 11 of 29




leave-worthy issue presented here is: in determining whether statements made following a

Payton violation are attenuated from the illegality of the warrantless home arrest, must

suppression courts take into account the purposefulness and flagrancy of the police misconduct

in failing to obtain an arrest warrant?" (SR 184.) On June 24, 2016, the Court of Appeals denied

leave to appeal. People v. Fashaw, 27 N.Y.3d 1131, 61 N.E.3d 512 (2016).

       H.      Habeas Corpus Petition and Proceedings in this Court

       On September 26, 2017, petitioner filed his pro se habeas petition (dated September 15,

2017), raising the same four claims he asserted on direct appeal. Pet. at 1-4.

       On November 20, 2017, the Court granted petitioner's request to proceed in forma

pauperis. (Dkt. No. 4.)

       On December 11, 2017, the Hon. Katherine P. Failla, United States District Judge,

referred the case to me for report and recommendation. (Dkt. No. 7.)

       On February 27, 2018, respondent filed a memorandum of law in opposition to the

petition (Resp. Mem.) (Dkt. No. 10), together with the Fleischman Declaration, which attached

the state court record and trial court transcripts. Respondent argued, among other things, that all

of petitioner's habeas claims save one were procedurally barred because he did not raise them to

the New York Court of Appeals. Resp. Mem. at 2, 17-18, 29.

       On April 24, 2020, the Court directed respondent to supplement the record with a copy of

petitioner's initial letter to the Clerk of the Court of the New York Court of Appeals. (Dkt. No.

13.) By affidavit (Dkt. No. 17) and letter (Dkt. No. 18) dated May 11, 2020, respondent reported



is assigned to a Judge for review," the applicant is then "given the opportunity to serve and file
additional submissions" to the assigned judge. N.Y. Ct. of Appeals R. 500.20(a)(4). In this case,
respondent did not initially submit – and has since been unable to identify or locate – a copy of
petitioner's first letter to the Court of Appeals. (See Dkt. Nos. 13, 17.)



                                                11
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 21 of 38


      Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 12 of 29




that it could not produce the initial letter and on that basis withdrew its argument that petitioner's

claims were procedurally barred.

II.     DISCUSSION

        A.      Timeliness

                1.      Legal Standard

        Under 28 U.S.C. § 2244, as amended by the Antiterrorism and Effective Death Penalty

Act (AEDPA), a petitioner must file his habeas corpus petition within one year of the date his

conviction becomes "final by the conclusion of direct review or the expiration of the time for

seeking such review." 28 U.S.C. § 2244(d)(1)(A).

                2.      Application

        Petitioner's conviction became final on September 22, 2016 – 90 days after the New York

Court of Appeals denied petitioner's application for leave to appeal – because this is when

petitioner's time to petition for a writ of certiorari before the United States Supreme Court

expired. See Sup. Ct. R. 13(1) ("[A] petition for a writ of certiorari to review a judgment in any

case, civil or criminal, entered by a state court of last resort . . . is timely when it is filed with the

Clerk of this Court within 90 days after entry of the judgment."); Forman v. Artuz, 211 F. Supp.

2d 415, 419 n.11 (S.D.N.Y. 2000) (petitioner had 90 days from the date the Court of Appeals

denied his motion for reconsideration to seek a writ of certiorari).

        The Petition is dated – and deemed filed – September 15, 2017, which was within

AEDPA's one-year statute of limitations. See Noble v. Kelly, 246 F.3d 93, 97-98 (2d Cir. 2001)

(under the "prison mailbox rule," an incarcerated petitioner's pleading is deemed filed on the date

it is given to correctional authorities to mail), cert. denied, 534 U.S. 886 (2001).




                                                   12
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 22 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 13 of 29




       B.      Exhaustion and Procedural Default

               1.      Legal Standard

       Exhaustion of state remedies is a condition precedent to federal habeas relief. 28 U.S.C.

§ 2254(b)(1)(A). State remedies are exhausted when a petitioner "fairly present[s]" each of his

habeas claims in "each appropriate state court (including a state supreme court with powers of

discretionary review," in a manner that "alert[s] that court to the federal nature of the

claim." Baldwin v. Reese, 541 U.S. 27, 29 (2004) (internal quotations and citations omitted); see

also 28 U.S.C. § 2254(c) (if the petitioner still has "the right under the law of the State to raise,

by any available procedure, the question presented," he "shall not be deemed to have exhausted"

his state remedies).

       A petitioner can "fairly present" his claims in several ways, including by citing to the

applicable provisions of the federal Constitution in his state-court briefs, see Davis v. Strack, 270

F.3d 111, 122 (2d Cir. 2001), or by citing "pertinent federal cases employing constitutional

analysis." Rustici v. Phillips, 308 F. App'x 467, 469 (2d Cir. 2009) (internal quotation marks and

citation omitted). However, a claim is not "fairly present[ed]" to a state court "if that court must

read beyond a petition or a brief (or a similar document) that does not alert it to the presence of a

federal claim in order to find material, such as a lower court opinion in the case, that does

so." Baldwin, 541 U.S. at 32. Moreover, the federal claim must be presented with some

specificity: "a general appeal to a constitutional guarantee as broad as due process" is generally

insufficient "to present the 'substance' of such a claim to a state court." Gray v. Netherland, 518

U.S. 152, 163 (1996) (citing Anderson v. Harless, 459 U.S. 4, 6 (1982)).

       "As a general matter, unexhausted claims must be dismissed without prejudice to afford

the petitioner an opportunity to exhaust the claim in state court." Rodriguez v. Sheaham, 2016

WL 3522278, at *3 (S.D.N.Y. June 21, 2016) (citing Carvajal v. Artus, 633 F.3d 95, 104 (2d Cir.


                                                 13
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 23 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 14 of 29




2011)). However, "[a]n application for a writ of habeas corpus may be denied on the merits,

notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the

State." 28 U.S.C. § 2254(b)(2). In other words, a court may "deny – but not grant" unexhausted

claims on the merits. Bordas v. Walker, 2000 WL 1867915, at *4 (S.D.N.Y. Dec. 20, 2000).

       If a petitioner has failed to exhaust his claims in state court, but no longer has a

procedural mechanism to do so – for example, because he failed to take the next step in state

court before the applicable time limit expired – his claims are deemed exhausted but

"procedurally defaulted" (or "procedurally barred"), precluding federal habeas review. Coleman

v. Thompson, 501 U.S. 722, 728, 744 (1991). As the Supreme Court explained in Coleman, "a

habeas petitioner who has failed to meet the State's procedural requirements for presenting his

federal claims has deprived the state courts of an opportunity to address those claims in the first

instance." Id. at 731-32. Accord Jackson v. Conway, 763 F.3d 115, 133 (2d Cir. 2014) (quoting

Aparicio v. Artuz, 269 F.3d 78, 90 (2d Cir. 2001)) ("[I]f the state prisoner fails to exhaust his

state remedies in a manner in which, were he to return to the state courts with his unexhausted

claim, those courts would find the claim barred by the application of a state procedural rule, we

must deem the claim procedurally defaulted.") (internal quotation marks omitted). A

procedurally defaulted claim must be denied unless the petitioner can demonstrate "cause and

prejudice," that is, "cause" for his failure to raise the claim in compliance with state law, coupled

with "prejudice" as a result of the alleged constitutional violation, or, in the alternative, a

"fundamental miscarriage of justice," that is, that petitioner is actually innocent of the crime for

which he was convicted. Coleman, 501 U.S. at 747-48.

               2.      Application

       In this case, petitioner presents four claims for habeas review. Pet. at 1-4. He raised all

four in his appeal to the Appellate Division. (SR (Dkt. No. 9-1) 1-78.) Though he raised only one


                                                 14
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 24 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 15 of 29




of the four – his claim based on the State's Payton violation – in his second letter to the New

York Court of Appeals (SR 185-92), the record in this case does not contain his initial letter to

that court, making it impossible for this Court to determine whether he raised some or all of his

remaining claims there. (See Dkt. Nos. 13, 17, 18.) As respondent concedes in withdrawing its

procedural bar argument, "the Second Circuit has held that any applicant" who sets forth all of

his grounds for relief in his initial letter to the New York Court of Appeals "does not abandon

any issue not addressed in any additional submission." (Dkt. No. 18 at 2) (citing Davis, 270 F.3d

at 122-23 and Morgan v. Bennett, 204 F.3d 360, 370-71 (2d Cir. 2000)). Accord Bumpus v.

Warden Clinton Corr. Facility, 311 F. App'x 400, 401 (2d Cir. 2009) ("[W]here a defendant's

first letter to the Court of Appeals seeks leave to appeal all arguments raised in attached

Appellate Division briefs, a follow up letter addressing only some of those arguments in more

detail does not serve to narrow the scope of the claims fairly presented by the first letter.")

(citations omitted). I therefore recommend, in light of the incomplete record and petitioner's pro

se status, that each of his four habeas claims be deemed exhausted to the extent he raised it, in

constitutional terms, in the Appellate Division.

       C.      Merits

       If a petitioner has properly exhausted his federal claims in state court, and if the last

reasoned state court ruling decided his federal claims on the merits, those claims are reviewable

in federal district court under AEDPA's deferential standard of review. That standard permits a

district court to grant habeas relief only when the state court's opinion:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented by the State court proceedings.



                                                   15
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 25 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 16 of 29




28 U.S.C. § 2254(d).

          "Clearly established" federal law means "the holdings, as opposed to the dicta," of the

decisions of the United States Supreme Court "as of the time of the relevant state-court

decision," and does not include opinions of lower federal appellate courts. Green v. Travis, 414

F.3d 288, 296 (2d Cir. 2005) (quoting Williams v. Taylor, 529 U.S. 362, 412 (2000)). A decision

is "contrary to" clearly established federal law if the state court "arrives at a conclusion opposite

to that reached by [the Supreme Court] on a question of law or if the state court decides a case

differently than [the Supreme Court] has on a set of materially indistinguishable facts." Williams,

529 U.S. at 412-13. A decision involves an "unreasonable application" of clearly established

federal law if the state court "identifies the correct governing legal principle from [the Supreme

Court's] decisions but unreasonably applies that principle to the facts of [a] prisoner's case." Id.

at 413.

          This standard is intentionally difficult to meet. It preserves for federal courts "authority to

issue the writ in cases where there is no possibility fairminded jurists could disagree that the state

court's decision conflicts with [the Supreme Court's] precedents," but "goes no further."

Harrington v. Richter, 562 U.S. 86, 102 (2011). A federal court cannot grant habeas relief

"simply because [the] court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly. Rather, that

application must also be unreasonable." Gilchrist v. O'Keefe, 260 F.3d 87, 93 (2d Cir. 2001)

(quoting Williams, 529 U.S. at 411). Similarly, an adjudication of a claim is not based on an

unreasonable determination of facts "merely because the federal habeas court would have

reached a different conclusion in the first instance." Wood v. Allen, 558 U.S. 290, 301 (2010)

(citation omitted).




                                                    16
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 26 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 17 of 29




       Applying this highly deferential standard of review, I conclude that each of petitioner's

four habeas claims fails.

               1.      Sufficiency of the Evidence

       Petitioner first claims that the evidence presented at trial was legally insufficient to

establish that he was Peguero's assailant, or alternatively, that his guilty verdict was against the

weight of the evidence. Pet. at 2, 4. As respondent correctly argues, Resp. Mem. at 15-16,

weight-of-the-evidence claims are grounded in state law and are not cognizable on federal

habeas review. Thompson v. Cunningham, 2013 WL 3742490, at *15 (S.D.N.Y. Mar. 11, 2013)

("It is well-settled that weight-of-the-evidence claims are purely state law claims, and are

therefore not cognizable on habeas review."), report and recommendation adopted, 2013 WL

3742490, at *1 (S.D.N.Y. June 28, 2013); Cintron v. Fisher, 2012 WL 213766, at *3 (S.D.N.Y.

Jan. 24, 2012) ("A weight of the evidence claim is a state law claim under New York Criminal

Procedure Law § 470.15(5), which allows New York appellate courts to make weight of the

evidence determinations."). Such claims do not implicate the Due Process Clause – or any other

provision of federal law – because "as a matter of federal constitutional law a jury's verdict may

only be overturned if the evidence is insufficient to permit any rational juror to find guilt beyond

a reasonable doubt." McKinnon v. Superintendent, Great Meadow Corr. Facility, 422 F. App'x

69, 75 (2d Cir. 2011). I therefore address petitioner's first claim only to the extent it alleges legal

insufficiency of the evidence.

       The Due Process Clause prohibits conviction "except upon proof beyond a reasonable

doubt of every fact necessary to constitute the crime with which [the defendant] is charged." In

re Winship, 397 U.S. 358, 364 (1970). Thus, a claim asserting that the evidence supporting the

conviction "cannot be fairly characterized as sufficient to have led a rational trier of fact to find

guilt beyond a reasonable doubt" states "a federal constitutional claim," cognizable in a


                                                  17
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 27 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 18 of 29




habeas proceeding. Jackson v. Virginia, 443 U.S. 307, 321 (1979) (internal citations

omitted). See also Einaugler v. Supreme Court of State of N.Y., 109 F.3d 836, 839 (2d Cir.

1997) (quoting Jackson v. Virginia, 443 U.S. at 324) ("[A] state prisoner 'is entitled to habeas

corpus relief if it is found that upon the record evidence adduced at the trial no rational trier of

fact could have found proof of guilt beyond a reasonable doubt.'").

        Where the state courts have decided a habeas petitioner's legal sufficiency claim on the

merits, however, this Court must review that claim under a "doubly deferential standard of

review." Garbutt v. Conway, 668 F.3d 79, 81-82 (2d Cir. 2012). That is so because on direct

review, "the relevant question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. at 319 (emphasis in original). "[T]he

only question under Jackson is whether [the jury's verdict] was so insupportable as to fall below

the threshold of bare rationality." Coleman v. Johnson, 566 U.S. 650, 656 (2012). Thereafter, if

the state court has rejected petitioner's claim on the merits, a federal court may not grant the writ

unless the state court’s decision was based on "an unreasonable application of [ ] clearly

established Federal law." 28 U.S.C. § 2254(d)(1). "Thus, where the state courts have denied a

claim of insufficient evidence on the merits, we may not grant the writ unless we conclude

that no reasonable court could have held that any reasonable jury could have read the evidence to

establish petitioner's guilt beyond a reasonable doubt." Garbutt, 668 F.3d at 81-82 (emphases in

the original).

        I cannot reach that conclusion here. Reading petitioner's claim "to raise the strongest

arguments that it suggests," see Silva v. Keyser, 271 F. Supp. 3d 527, 538 (S.D.N.Y. 2017), I

construe it to assert a constitutional claim that there was insufficient evidence to support the




                                                 18
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 28 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 19 of 29




conclusion that he was Peguero's assailant. Petitioner argues that Peguero's eye-witness

identification was unreliable (because Peguero was nearsighted, the incident occurred late at

night, and Peguero had only approximately one minute to make an identification during the

robbery); that there was no other eyewitness or physical evidence tying petitioner to the incident;

and that the prosecution's reliance on Facebook postings and messages did not independently

establish a connection between petitioner and the robbery. 7

       The fact that a conviction rests upon the testimony of a single eyewitness, with no

corroborating physical evidence, does not render the evidence legally insufficient, so long as the

jury has a rational basis for finding the eyewitness testimony credible. "[T]he testimony of a

single, uncorroborated eyewitness is generally sufficient to support a conviction." United States

v. Frampton, 382 F.3d 213, 222 (2d Cir.) cert. denied, 543 U.S. 1037 (2004); United States v.

Danzey, 594 F.2d 905, 916 (2d Cir. 1979). Moreover, a habeas court may neither "disturb the

jury's findings with respect to the witnesses' credibility," United States v. Roman, 870 F.2d 65,

71 (2d Cir. 1989), nor "make credibility judgments about the testimony presented at petitioner's

trial or . . . weigh conflicting testimony." Fagon v. Bara, 717 F. Supp. 976, 979 (E.D.N.Y. 1989)

(citing United States v. Zabare, 871 F.2d 282, 286 (2d Cir. 1989)). See also Stallings v. Heath,

2012 WL 735399, at *16 n.28 (S.D.N.Y. Mar. 7, 2012) (collecting cases holding that "questions

of witness credibility are jury questions and a federal habeas court may not reassess the jury's


7
 In the Appellate Division, petitioner also contended that the same Facebook entries provided
him a "digital alibi," because he was messaging during the time of the attack. (SR 61-62, 162-
65.) I note, however, that the Appellate Division considered this point in its evaluation of
petitioner's weight-of-the-evidence claim – a claim which "requires more exacting review than
an insufficiency claim, because it entails a weighing of the evidence and an assessment of the
credibility of the State's witnesses," Parker v. Ercole, 666 F.3d 830, 833 (2d. Cir. 2012) (citing
People v. Bleakely, 69 N.Y.2d 490, 495 (1987)) – and found no error. Fashaw, 134 A.D.3d at
491, 21 N.Y.S.3d at 236.



                                                19
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 29 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 20 of 29




finding of credibility"), report and recommendation adopted, 2012 WL 1538513 (S.D.N.Y. May

2, 2012).

       This rule applies with full force "to credibility determinations made by juries with respect

to identification testimony." Vera v. Woods, 2008 WL 2157112, at *9-10 (E.D.N.Y. May 21,

2008) (rejecting legal insufficiency claim by habeas petitioner where conviction was based on

identification by a single eyewitness). Accord Black v. Conway, 2011 WL 2610530, at *9-10

(S.D.N.Y. June 30, 2011), report and recommendation adopted, 2012 WL 6629050 (S.D.N.Y.

Dec. 20, 2012) (same, and collecting cases); Hernandez v. Lee, 2014 WL 1407274, at *10

(E.D.N.Y. Apr. 11, 2014) (rejecting insufficiency claim where conviction was based on

identification by a single eyewitness who could not identify petitioner in court).

       In this case, the jury could reasonably have credited Peguero's testimony that, despite his

admitted near-sightedness, he was able to identify petitioner – from the photo array, at a lineup,

and in court – after the two fought at close quarters over control of a weapon on a "well-lit"

street. (Tr. 9-14.) The jury could also reasonably have treated petitioner's Facebook posts and

messages as circumstantial evidence of his identity and consciousness of guilt. The Appellate

Division therefore reasonably concluded that Peguero's identification, together with the

circumstantial evidence in the record, provided a legally sufficient basis for the jury's conclusion

that petitioner was indeed Peguero's assailant. Fashaw, 134 A.D.3d at 491, 21 N.Y.S.3d at 236

("We find no basis to disturb the jury's determinations concerning identification. The victim had

a sufficient opportunity to observe defendant and made a reliable identification. The jury could

also have reasonably concluded that the remaining evidence tended to corroborate rather than

undermine the victim's testimony.").




                                                20
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 30 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 21 of 29




               2.      Admission of Facebook Evidence

       Petitioner's second claim is that the admission of his Facebook posts and messages was

unduly prejudicial and deprived him of a fair trial in violation of the Sixth and Fourteenth

Amendments. (SR 62-66.) This claim also fails on the merits.

       A state trial court's evidentiary determinations do not implicate federal constitutional

questions unless an adverse ruling deprived a petitioner of a "fundamentally fair trial." Zarvela v.

Artuz, 364 F.3d 415, 418 (2d Cir. 2004) (citation omitted). "That is a heavy burden, for

generally, rulings by state trial courts on evidentiary issues, even if erroneous, do not rise to the

level of a constitutional violation." DeJesus v. Superintendent of Attica Corr. Facility, 2017 WL

6398338, at *27 (S.D.N.Y. Dec. 13, 2017) (citation and internal quotation marks omitted), report

and recommendation adopted, 2018 WL 4043144 (S.D.N.Y. Aug. 7, 2018).

       The first question on habeas review of a state law evidentiary determination is therefore

"whether the state court decision violated a state evidentiary rule, because the proper application

of a presumptively constitutional state evidentiary rule could not be unconstitutional.'" DeJesus,

2017 WL 6398338, at *27. If there was such a violation, the petitioner must also show that the

error deprived him of a fundamentally fair trial, which depends on "whether 'the erroneously

admitted evidence, viewed objectively in light of the entire record before the jury, was

sufficiently material to provide the basis for conviction or to remove a reasonable doubt that

would have existed on the record without it.'" Smith v. Greiner, 117 F. App'x 779, 781 (2d Cir.

2004) (quoting Collins v. Scully, 755 F.2d 16, 18 (2d Cir. 1985)). See also Berrios v. City of New

York, 2018 WL 4608211, at *4 (S.D.N.Y. Sept. 25, 2018) ("A two-step inquiry determines

whether the trial court's exclusion of evidence violates due process rights by depriving a

petitioner of his right to present a defense: (1) whether the state court violated a state evidentiary

rule in excluding evidence, and if so, (2) whether that exclusion rose to the level of constitutional


                                                 21
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 31 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 22 of 29




error."), certificate of appealability denied sub nom. Berrios v. New York, 2019 WL 5542845 (2d

Cir. June 19, 2019). At the second step, the court asks whether the challenged evidence was

"crucial, critical, highly significant[.]" Collins, 755 F.2d at 19 (quoting Nettles v. Wainwright,

677 F.2d 410, 414-15 (5th Cir. 1982)).

        Petitioner's claim does not clear the first hurdle. New York courts "admit evidence of a

defendant's conduct that reveals a guilty mind," and "'[e]ven equivocal consciousness-of-guilt

evidence may be admissible so long as it is relevant, meaning that it has a tendency to establish

the fact sought to be proved – that defendant was aware of guilt.'" Herrera v. Artuz, 171 F. Supp.

2d 146, 149-50 (S.D.N.Y. 2001) (quoting People v. Bennett, 79 N.Y.2d 464, 470, 593 N.E.2d

279, 283 (1992)). "Courts, of course, must also consider whether the probative value of the

evidence outweighs the prejudice." Id. at 150. "As a general rule, the trial court is granted broad

discretion in making evidentiary rulings precluding or admitting such evidence and, absent an

abuse of discretion, a trial court's decision should not be disturbed on appeal." People v. Aska, 91

N.Y.2d 979, 981, 697 N.E.2d 172 (1998). Accord People v. Frumusa, 29 N.Y.3d 364, 372, 79

N.E.3d 495, 501 (2017) (the Court of Appeals reviews "the trial court's exercise of its discretion

in [the] balancing analysis for an abuse of discretion as a matter of law") (citations omitted).

       As discussed above, Justice White conducted a thorough hearing on the admissibility of

petitioner's Facebook posts and messages, and admitted only those entries that were close in time

to the robbery and that "went to consciousness of guilt as well as identity." (Hr'g Tr. at ECF

pages 191-94; Tr. 272-75.) Moreover, Justice White ameliorated any prejudice from admission

of the Facebook entries with an appropriate jury instruction:

       In this case, the People contend that the defendant's Facebook entires [sic]
       constitute consciousness of guilt. In determining whether certain conduct
       demonstrates a consciousness of guilt, you must consider whether the conduct has
       an innocent explanation. Common experience teaches that even an innocent



                                                 22
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 32 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 23 of 29




          person who finds himself under suspicion may resort to conduct which gives the
          appearance of guilt.

          The weight and importance you give to evidence offered to show consciousness
          of guilt depends on the facts of the case. Sometimes such evidence is only of
          slight value, and standing alone it may never be the basis for a finding of guilt.

(Tr. 321.) As the Appellate Division held, this ruling did not violate New York law. "The court

properly exercised its discretion in admitting certain entries from defendant's Facebook account,

because the jury could have reasonably inferred that they made reference to this case, and that

they tended to show a consciousness of guilt . . . The court provided a thorough jury instruction

on the proper weighing of such evidence. There was nothing in the content of these entries that

was unduly prejudicial, and the probative value of this evidence outweighed any prejudicial

effect." Fashaw, 134 A.D.3d at 491, 21 N.Y.S.3d at 236. I find no error in the trial court's

admission of petitioner's Facebook entries, nor in the Appellate Division's opinion on direct

appeal.

          Finally, even assuming arguendo that the Appellate Division erred in affirming the

admission of petitioner's Facebook posts and messages, the error was not "sufficiently material to

provide the basis for conviction or to remove a reasonable doubt that would have existed on the

record without it." Smith, 117 F. App'x at 781. "In assessing whether the erroneous admission of

evidence had a substantial and injurious effect on the jury's decision," courts consider:

          [T]he importance of the . . . wrongly admitted evidence, and the overall strength
          of the prosecution's case. The importance of the wrongly admitted evidence is
          determined by the prosecutor's conduct with respect to the . . . evidence, whether
          the evidence bore on an issue plainly critical to the jury's decision, and whether it
          was material to the establishment of the critical fact, or whether it was instead
          corroborated and cumulative.

Munford v. Graham, 467 F. App'x 18, 19-20 (2d. Cir. 2012) (citations and internal quotation and

editorial marks omitted). In this case, the most important evidence leading to petitioner's




                                                   23
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 33 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 24 of 29




conviction – by far – was Peguero's eyewitness identification and testimony that petitioner was

his assailant. The People relied on that identification and testimony at length in summation,

arguing that "[Peguero's] testimony alone is credible and reliable and proves the defendant's guilt

beyond a reasonable doubt." (Tr. 300.) As noted above, a single, uncorroborated eyewitness is

generally sufficient to support a conviction. See, e.g., Black v. Conway, 2011 WL 2610530, at

*10. In contrast, the People spent only a few paragraphs of their summation on petitioner's

Facebook entries (Tr. 305-06, 308), noting that petitioner's "Facebook page by itself with nothing

else could mean anything," but arguing that "with everything else . . . it could only mean one

thing." (Tr. 308.) See Martin v. Lee, 2017 WL 2672641, at *4 (S.D.N.Y. June 20, 2017) (finding

admission of co-defendants' statements harmless where they "were far from the cornerstone of

the prosecution's theory"), report and recommendation adopted, 2018 WL 3597507 (S.D.N.Y.

July 26, 2018); Loucks v. Capra, 2019 WL 2330295, at *13 (S.D.N.Y. Apr. 22, 2019) ("While

the letters may have supported Petitioner's consciousness of guilt, their admission did not affect

the fundamental fairness of the trial because the remainder of the record firmly supported

Petitioner's conviction."), report and recommendation adopted, 2019 WL 2326225 (S.D.N.Y.

May 30, 2019).

               3.      Fourth Amendment Violation

       Petitioner's third claim seeks relief on the ground that he was illegally arrested and that

his oral and videotaped statements after the arrest should have been suppressed because they

were insufficiently attenuated from the initial illegality. (SR 66-67.)

       I conclude that petitioner's Fourth Amendment claims cannot be reviewed by this Court.

Petitioner "may not obtain habeas relief on the basis of an alleged Fourth Amendment violation

unless he was denied 'an opportunity for full and fair litigation' of the claim in the state courts."

Applewhite v. McGinnis, 2006 WL 1317016, at *2 (S.D.N.Y. May 15, 2006) (quoting Stone v.


                                                 24
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 34 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 25 of 29




Powell, 428 U.S. 465, 494 (1976)). Courts only review Fourth Amendment claims in habeas

proceedings in "one of two instances: (a) if the state has provided no corrective procedures at all

to redress the alleged fourth amendment violations; or (b) if the state has provided a corrective

mechanism, but the defendant was precluded from using that mechanism because of an

unconscionable breakdown in the underlying process." Capellan v. Riley, 975 F.2d 67, 70 (2d

Cir. 1992). "An unconscionable breakdown occurs when the state court fails to conduct a

reasoned inquiry into the petitioner's claim." Valtin v. Hollins, 248 F. Supp. 2d 311, 317

(S.D.N.Y. 2003).

       Neither instance occurred here. New York's procedures for challenging improper

acquisition of evidence, including a "record or potential testimony reciting or describing a

statement" (see N.Y. Crim. Proc. Law § 710.10 et seq.), are adequate corrective procedures to

constitute a full and fair opportunity to litigate a defendant's Fourth Amendment claims. See

Capellan, 975 F.2d at 70 n.1 (quoting Holmes v. Scully, 706 F. Supp. 195, 201 (E.D.N.Y. 1989))

("[F]ederal courts have approved New York's procedure for litigating Fourth Amendment claims

. . . as being facially adequate."); Applewhite, 2006 WL 1317016, at *2 (same).

       Moreover, petitioner was not precluded from using those procedures here. Justice White

conducted a pretrial suppression hearing, which included testimony from the detectives

responsible for petitioner's warrantless arrest (see Hr'g Tr. 2-105), and issued an oral order

explaining the basis for her denial of petitioner's motion to suppress. (Hr'g Tr. 105-14.) Petitioner

then pressed his unlawful arrest and suppression claims on direct appeal (SR 42-62), and the

Appellate Division independently reviewed the record and rejected those claims on the merits.

Fashaw, 134 A.D.3d at 491, 21 N.Y.S.3d at 236. The Court of Appeals was presented with the

same Fourth Amendment claim but declined to disturb the decision below. (SR 198.)




                                                 25
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 35 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 26 of 29




       "Accordingly, [petitioner's] Fourth Amendment claim cannot be reviewed by this Court."

Panzarino v. Phillips, 2004 WL 99868, at *12 (S.D.N.Y. Jan. 22, 2004). See also Graham v.

Costello, 299 F.3d 129, 134 (2d Cir. 2002) ("[O]nce it is established that a petitioner has had an

opportunity to litigate his or her Fourth Amendment claim (whether or not he or she took

advantage of the state's procedure), the [state] court's denial of the claim is a conclusive

determination that the claim will never present a valid basis for federal habeas relief.");

Applewhite, 2006 WL 1317016, at *2 ("Petitioner was afforded the opportunity for appellate

review of his Fourth Amendment claim. There was no 'breakdown' in the process, and habeas

relief is barred by Stone."); Daily v. New York, 388 F. Supp. 2d 238, 249-50 (S.D.N.Y. 2005)

(finding habeas relief unavailable under Stone v. Powell where petitioner was given a full and

fair opportunity to litigate his Fourth Amendment claims).

       Even if I were to reach the merits of petitioner's Fourth Amendment claim under the

deferential standard required under 28 U.S.C. § 2254(d), I would conclude that the Appellate

Division's determination that petitioner's "oral and videotaped statements were attenuated from

any illegality," Fashaw, 134 A.D.3d at 491, 21 N.Y.S.3d at 236, was neither "contrary to, or

involv[ing] an unreasonable application of, clearly established Federal law" nor "based on an

unreasonable determination of the facts in light of the evidence presented[.]" 28 U.S.C. §

2254(d). I would also conclude that the Appellate Division reasonably determined that "any error

in the admission" of petitioner's statements – during which he denied his involvement in the

assault and robbery – "was harmless." Fashaw, 134 A.D.3d at 491, 21 N.Y.S.3d at 236. See also

United States v. Bailey, 743 F.3d 322, 342-45 (2d Cir. 2014) (error in admission of defendant's

exculpatory statements was harmless in part because the "particular exculpatory statements, even

if false, cannot be deemed particularly important to the prosecution case").




                                                26
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 36 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 27 of 29




               4.      Excessive Sentence

       Petitioner's final claim – that his sentence of 18 years' imprisonment was excessive and

should be reduced in the interests of justice – was presented to the Appellate Division as a

question of state law (SR 72-75), and is presented to this Court in the same form. Pet. at 4. It is

therefore not a cognizable habeas claim.

       "Although New York's Appellate Division has the power . . . to reduce a sentence in the

interest of justice, a claim for a reduction in sentence . . . does not, without more, raise a federal

constitutional issue." Bonilla v. Lee, 35 F. Supp. 3d 551, 572 (S.D.N.Y. 2014). See also Baide-

Ferrero v. Ercole, 2010 WL 1257615, at *4 (S.D.N.Y. Mar. 31, 2010) ("[A] claim that a

sentence should be reduced in the interest of justice does not allege a violation of a federally

protected right.") (collecting cases); Edwards v. Marshall, 589 F. Supp. 2d 276, 290 (S.D.N.Y.

2008) ("Edwards claims that his sentence should be reduced in the interest of justice. To the

extent that this claim relies on state-law principles, it is not cognizable on federal habeas

review."); Jenkins v. Artuz, 2003 WL 21499889, at *3 (E.D.N.Y. June 13, 2003) ("The assertion

that a sentencing judge abused his or her discretion in sentencing is not a cognizable federal

claim subject to review by a habeas court.") (internal citations omitted). 8

       Even if petitioner had articulated a federal basis for his sentence challenge, the claim

would fail, because "[i]t is well established that generally when a sentence falls within the range

prescribed by state law, the length of the sentence may not be raised as a basis for federal habeas

relief." Melendez v. LaValley, 942 F. Supp. 2d 419, 424 (S.D.N.Y. 2013). See also White v.

8
  Petitioner's excessive sentence claim would also fail as procedurally barred, because it "was not
argued in federal constitutional terms in his brief to the Appellate Division." Irons v. Ricks, 2003
WL 21203409, at *8 (S.D.N.Y. May 22, 2003). Indeed, petitioner did not cite to any provision of
the U.S. Constitution in connection with his excessive sentence claim, (SR 72-75), and may not
do so for the first time now. Irons, 2003 WL 21203409, at *8.



                                                 27
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 37 of 38


       Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 28 of 29




Keane, 969 F.2d 1381, 1383 (2d Cir. 1992) (per curiam) ("No federal constitutional issue is

presented where . . . the sentence is within the range prescribed by state law.").

        Petitioner's concurrent sentences, which in the aggregate imposed an 18-year prison term

and five years of supervised release for assault in the first degree, two counts of robbery in the

first degree, and two counts of criminal possession of a weapon in the second degree, are within

the range prescribed by state law. See N.Y. Penal Law §§ 120.10 ("Assault in the first degree is a

class B felony."), 160.15 ("Robbery in the first degree is a class B felony."), 70.02(1)(a) (2011)

(defining a "Class B violent felony offense" to include "assault in the first degree as defined in

section 120.10"), 70.02(2)(b) (2011) ("[f]or a class B felony, the term must be at least five years

and must not exceed twenty-five years," absent exceptions not applicable here). 9 Consequently,

no federal constitutional issue is presented.

III.    CONCLUSION

        For the foregoing reasons, I respectfully recommend that the Petition be DENIED.

        Chambers will mail a copy of this Report and Recommendation to petitioner pro se.

Dated: New York, New York
       August 25, 2020



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge




9
  N.Y. Penal Law § 70.02 has been amended several times since petitioner's sentencing in May
2012. I quote the version in effect at the time of petitioner's sentencing, which does not vary in
relevant part from the version currently in effect.



                                                 28
Case 1:17-cv-07328-KPF-BCM Document 20 Filed 11/04/20 Page 38 of 38


     Case 1:17-cv-07328-KPF-BCM Document 19 Filed 08/25/20 Page 29 of 29




               NOTICE OF PROCEDURE FOR FILING OF OBJECTIONS
                   TO THIS REPORT AND RECOMMENDATION

        The parties shall have fourteen days from this date to file written objections to this Report
and Recommendation pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). See also Fed.
R. Civ. P. 6(a) and (d). Any such objections shall be filed with the Clerk of the Court, with
courtesy copies delivered to the Hon. Katherine Polk Failla at 40 Foley Square, New York, New
York 10007. No courtesy copies need be delivered to the chambers of the undersigned magistrate
judge. Any request for an extension of time to file objections must be directed to Judge Failla.
Failure to file timely objections will result in a waiver of such objections and will preclude
appellate review. See Thomas v. Arn, 474 U.S. 140 (1985); Frydman v. Experian Info. Sols.,
Inc., 743 F. App'x 486, 487 (2d Cir. 2018); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,
Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010).




                                                 29
